UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1717


SOOK YOON,

                Plaintiff - Appellant,

          v.

KATHLEEN SEBELIUS, Secretary of Health and Human Services,

                Defendant – Appellee,

          and

MICHAEL LEAVITT, Secretary of Health and Human Services,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Charles B. Day, Magistrate Judge.
(8:08-cv-03173-CBD)


Submitted:   May 17, 2012                     Decided:   May 31, 2012


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricardo J. A. Pitts-Wiley, TULLY RINCKEY PLLC, Washington, D.C.,
for Appellant.     Rod J. Rosenstein, United States Attorney,
Melanie   L.   Glickson,   Assistant  United  States   Attorney,
Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Sook Yoon appeals the magistrate judge’s final order *

entering summary judgment in favor of the Secretary of Health

and Human Services (the “Secretary”) on Yoon’s claim that her

employer singled her out to receive a thirty-day suspension on

the basis of her race and national origin.             We have reviewed the

record and affirm.

           We review a grant of summary judgment de novo, drawing

reasonable inferences in the light most favorable to the non-

moving party.      United States v. Bergbauer, 602 F.3d 569, 574

(4th Cir. 2010).        Summary judgment may be granted only when

“there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                      Fed. R.

Civ. P. 56(a).

           The relevant inquiry on summary judgment is “whether

the   evidence    presents     a    sufficient     disagreement    to    require

submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.”                 Anderson v. Liberty

Lobby,    Inc.,   477   U.S.       242,   251-52   (1986).    An        otherwise

“properly supported motion for summary judgment” will not be

defeated by the existence of any factual dispute, no matter how

      *
        The   parties  consented  to  the   exercise  of  civil
jurisdiction by the magistrate judge, as permitted by 28 U.S.C.
§ 636(c) (2006).



                                          3
minor; rather, “[o]nly disputes over facts that might affect the

outcome    of       the   suit   under       the    governing       law      will   properly

preclude the entry of summary judgment.”                           Id. at 247-48.          To

withstand a summary judgment motion, the nonmoving party must

produce competent evidence sufficient to reveal the existence of

a genuine issue of material fact for trial.                         See Fed. R. Civ. P.

56(c)(1); Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649

(4th Cir. 2002).            Neither conclusory allegations, speculative

scaffolding of one inference upon another, nor the production of

a “mere scintilla of evidence” in support of a nonmovant’s case

suffices to forestall summary judgment.                        Id.; Beale v. Hardy,

769 F.2d 213, 214 (4th Cir. 1985).                         Instead, this court will

uphold the district court’s grant of summary judgment unless we

find   that     a    reasonable       jury    could       return    a    verdict    for   the

nonmoving party on the evidence presented.                           See EEOC v. Cent.

Wholesalers, Inc., 573 F.3d 167, 174-75 (4th Cir. 2009).

              To     establish    a    prima       facie     case       of   discriminatory

discipline, a plaintiff must show (1) that she is a member of a

protected class, (2) that the prohibited conduct in which she

engaged was comparable in seriousness to misconduct of employees

outside    the      protected     class,       and    (3)     that      the    disciplinary

measures      enforced      against      her       were    more     severe      than   those

enforced against those other employees.                            Cook v. CSX Transp.

Corp., 988 F.2d 507, 511 (4th Cir. 1993); Moore v. City of

                                               4
Charlotte,     754    F.2d    1100,    1105-06          (4th    Cir.    1985).     If    the

plaintiff establishes a prima facie case, the burden shifts to

the   employer       to   demonstrate        a     legitimate,         nondiscriminatory

reason for the difference in disciplinary action.                                Cook, 988

F.2d at 511.

              In this case, the Secretary contends that Yoon has

failed   to    demonstrate      both        that    other       employees      engaged   in

similarly-serious         conduct     and        that     Yoon    was    punished       more

severely than they were.               When assessing misconduct, “precise

equivalence in culpability between employees is not the ultimate

question.”      Moore, 754 F.2d at 1107.                  Instead, a comparison of

the relative severity of employees’ misconduct can be made “in

light of the harm caused or threatened to the victim or society,

and the culpability of the offender.”                     Id.     Nevertheless, while

any comparison “will never involve precisely the same set of

work-related offenses occurring over the same period of time and

under the same sets of circumstances,”                         Cook, 988 F.2d at 511,

“the similarity between comparators and the seriousness of their

respective offenses must be clearly established in order to be

meaningful.”        Lightner v. City of Wilmington, 545 F.3d 260, 265

(4th Cir. 2008).

              Our    review    of     the    record        convinces      us     that    the

Secretary is correct.           Although Yoon points to four Caucasian

nurses who allegedly engaged in some degree of misconduct, she

                                             5
has failed to demonstrate that the conduct of any of them was

comparably serious to that of Yoon.                  Graham v. Long Island R.R.,

230   F.3d   34,    40     (2d    Cir.   2000).       Unlike    Yoon,    none    of   the

purported comparators engaged in a heated argument with a doctor

in front of a patient or were motivated by an insubordinate

effort to supplant a doctor’s medical judgment with her own.

Further, there is no indication that any of the doctors involved

were upset or complained about any of the alleged comparators’

conduct.     Knight v. Baptist Hosp. of Miami, Inc., 330 F.3d 1313,

1317 n.5 (11th Cir. 2003) (purported comparator not similarly

situated     where       doctors      complained     to   supervisors         about   the

plaintiff    but     not    about     her    comparator).        Nor    is    there   any

suggestion that any of the Caucasian nurses had any history of

misconduct or had received previous reprimands, as had Yoon.

See Aramburu v. Boeing Co., 112 F.3d 1398, 1404 (10th Cir. 1997)

(work      history         is     a      relevant      factor     in         determining

comparability).

             While Yoon claims that each of her earlier reprimands

was     unfounded        and      that      her     thirty-day     suspension         was

unwarranted, we have long emphasized that “it is the perception

of the decision maker which is relevant, not the self-assessment

of the plaintiff.”               DeJarnette v. Corning Inc., 133 F.3d 293,

299 (4th Cir. 1998) (quoting Evans v. Technologies Applications

& Serv. Co., 80 F.3d 954, 960–61 (4th Cir. 1996)); see also

                                             6
Holland v. Washington Homes, Inc., 487 F.3d 208, 217 (4th Cir.

2007).

              Because     Yoon      has   failed   to   identify   any    similarly-

situated colleague who was treated differently than she was, we

agree with the magistrate judge that she has failed to establish

a   prima    facie   case      of   disparate      treatment.      Accordingly,     we

affirm      the   entry   of     summary    judgment     on    Yoon’s    claim.     We

dispense      with   oral        argument    because     the    facts     and     legal

contentions are adequately presented in the material before the

court and argument will not aid the decisional process.

                                                                            AFFIRMED




                                            7